NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JOHN BERRY MARTIN, Petitioner.

                         No. 1 CA-CR 13-0772 PRPC
                             FILED 5-26-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-125880-001
                   The Honorable David B. Gass, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

John Berry Martin, Salem, OR
Pro Se Petitioner
                             STATE v. MARTIN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Andrew W. Gould and Judge Peter B. Swann joined.


H O W E, Presiding Judge:

¶1            John Berry Martin seeks review of the summary dismissal of
his petition for post-conviction relief filed pursuant to Arizona Rule of
Criminal Procedure 32. We have considered his petition for review and, for
the reasons stated, grant review but deny relief.

¶2           The State charged Martin with second-degree murder in
connection with the fatal shooting of his wife. After jury trial, Martin was
convicted of the lesser-included offense of manslaughter. The trial court
sentenced Martin to an aggravated 14.5-year term of imprisonment. This
Court affirmed Martin’s conviction and sentence on appeal. State v. Martin,
1 CA-CR 10-0354 (Ariz. App. Aug. 18, 2011) (mem. decision).

¶3            Martin filed a notice of post-conviction relief. Martin’s
appointed counsel then notified the trial court that he had reviewed the
record but found no claims to raise in post-conviction proceedings. Martin
then filed petition and supplement briefing on his own behalf, alleging
claims of ineffective assistance of counsel and prosecutorial misconduct.
The trial court summarily dismissed the petition, ruling that the claims of
prosecutorial misconduct were precluded and that Martin had failed to
state a colorable claim of ineffective assistance of counsel. This petition for
review followed.

¶4             Martin lists five issues for review in his petition, which consist
of assertions that the trial court erred in various findings and rulings. For
the facts material to the issues presented, Martin states he “presented and
preserved on the record several bases for post-conviction relief.” As for the
reasons why the petition should be granted, Martin simply states: “In the
interest of justice,” adding that he is “not trained to argue legal reasons”
why relief should be granted.

¶5             Martin’s petition for review submitted is not sufficient to
obtain relief. A petition for review may not simply incorporate by reference
any issue or argument; instead, the petition must set forth specific claims,



                                       2
                             STATE v. MARTIN
                            Decision of the Court

present sufficient argument supported by legal authority, and include
citation to the record. Ariz. R. Crim. P. 32.9(c)(1); State v. Moore, 125 Ariz.
528, 529, 611 P.2d 115, 116 (App. 1980); see also State v. Smith, 184 Ariz. 456,
460, 910 P.2d 1, 5 (1996) (holding no fundamental error review in post-
conviction relief proceedings). “The insistence on compliance with Rule 32
is not a mere formality.” Canion v. Cole, 210 Ariz. 598, 600 ¶ 11, 115 P.3d
1261, 1263 (2005). A petitioner must “strictly comply” with Rule 32 in order
to be entitled to relief. Id. Because the petition for review fails to comply
with the requirements of Rule 32.9(c)(1), Martin is not entitled to relief.

¶6            Accordingly, although we grant review, we deny relief.




                                   :ama




                                       3